Citation Nr: 1423888	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-10 080 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.  

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to June 1964 with periods of active duty and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that in his March 2009 VA Form 9 Substantive Appeal the Veteran indicated that he wanted to appear for a Board hearing at the local RO.  In September 2012, however, he checked that he did not want a Board hearing but wished to continue his appeal.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2013).

This case was remanded for further development in September 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  When these issues were last before the Board, it was determined that further development was needed to include obtaining a VA opinion.  A VA opinion was rendered in February 2014.  The VA audiologist , however, did not adhere to the remand directives.  To that end, the VA audiologist  did not address the Veteran's contentions as directed in the Board's remand.  Rather, the VA audiologist  again rendered a VA opinion with inadequate reasoning.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the case is remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The February 2014 examination report should be returned to the VA audiologist  who rendered that opinion or a similarly situated audiologist.  The audiologist  is to be provided access to any claims folder, VBMS file, and Virtual VA file.  The audiologist  must interpret the September 2007 private audiogram graph report.  If possible, the audiologist  must attempt to reconcile the differences between the private September 2007 examination and the November 2011 VA examination findings for the left ear.  

Following a review of all documents, the audiologist  is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran has a hearing loss disability and/or tinnitus that is caused by service.  When rendering the opinion, the audiologist  must address the Veteran's lay contentions.  That is, the audiologist is advised that he/she must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physicians are advised that while the Veteran is not competent to state that his hearing loss and tinnitus are related to service, he is competent to state that he has had problems hearing and ringing in the ears since active duty.  The audiologist is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  The audiologist must offer a fully reasoned rationale for all opinions offered.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

